Johnston, C. J.
(dissenting) : In my view the bonds of the city of Lawrence are valid obligations of hhe city and are now a part of the state permanent school fund. No part of the principal of the debt has •ever been paid, and there is no authority in any one to forgive the debt. The act of 1883 purporting to relieve the city from the payment of the bonds, if given •effect, operates as an impairment and diminution of the •state permanent school fund, and in my opinion is invalid. The, constitutional prohibition against a diminution of the state permanent school fund is as binding •on the legislature as it is upon other departments or •officers of the state. I therefore dissent from the judgment of affirmance.